 1

 2

 3
                                                           JS-6
 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   STACEY AN FOSTER,                   CASE NO. 2:18-CV-09833-SVW (SK)
12                    Plaintiff,
                                         JUDGMENT
13              v.
14   UNITED STATES OF AMERICA,
     et al.,
15
                      Defendants.
16

17

18       Pursuant to the Order Dismissing Action for Lack of Jurisdiction, IT
19 IS ADJUDGED that the complaint is dismissed without leave to amend

20 and this action is dismissed with prejudice.

21

22

23 DATED: January 28, 2019

24
                                            HON. STEPHEN V. WILSON
                                            U.S. DISTRICT JUDGE
25

26

27

28
